Filed 3/2/21 Jaimes v. Cal. Com. on Teacher Credentialing CA2/7
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

       California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
       not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
       has not been certified for publication or ordered published for purposes of rule 8.1115.


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                SECOND APPELLATE DISTRICT
                                             DIVISION SEVEN


       JUAN M. JAIMES,                                             B291851

                Plaintiff and Respondent,                          (Los Angeles County
                                                                   Super. Ct. No. BS170161)
                v.

       CALIFORNIA COMMISSION
       ON TEACHER
       CREDENTIALING,

                Defendant and Appellant.


             APPEAL from a judgment of the Superior Court of Los
       Angeles County, James C. Chalfant, Judge. Reversed.
             Trygstad, Schwab & Trygstad, Lawrence B. Trygstad and
       Richard J. Schwab for Plaintiff and Respondent.
             Xavier Becerra, Attorney General of California, Linda K.
       Schneider, Senior Assistant Attorney General, Antoinette B.
       Cincotta, Supervising Deputy Attorney General, Theodore S.
       Drcar, Deputy Attorney General for Defendant and Respondent.

                                        _______________________
                       INTRODUCTION
      The California Commission on Teacher Credentialing
(Commission) appeals from a judgment granting a petition for
writ of mandate directing the Commission to set aside its decision
to revoke the teaching credential of Juan Jaimes as a penalty for
his misconduct and to “impose some lesser penalty that lies
within its discretion.” The Commission argues its exercise of
discretion to revoke Jaimes’s credential is subject to de novo
review and the trial court erred in ruling it had abused that
discretion in revoking Jaimes’s credential. We reverse.
           FACTUAL AND PROCEDURAL HISTORY
      A.    Background
            1. Leon Takes Jaimes’s Geometry Class
     Jaimes was born in Mexico in 1974 and immigrated to the
United States in 1988. He graduated from Valley High School in
Santa Ana, where he met Brenda Jaimes.1 Brenda and Jaimes
married in 1998. In 2002, Jaimes graduated from California
State University Fullerton with a degree in mathematics. In
2002, the Commission issued a “Single Subject Teaching
Credential” to Jaimes. In September 2002, the Santa Ana
Unified School District (Santa Ana District) hired Jaimes to teach
math at Valley High School. He taught math for seven years at
Valley High School until his resignation in 2009. In 2006, Jaimes
and Brenda, who had two children, separated and filed for
dissolution of their marriage. They reconciled in 2007.




1     We refer to Brenda Jaimes by her first name to avoid
confusion.



                                2
       Jenny Leon was born in Mexico in January 1988, and came
to the United States in September 2003 when she was 15 years
old. Leon lived in Arizona with her father and attended high
school there. In June 2005, when she was 17 years old, Leon
moved to Santa Ana and lived with her grandmother. Leon’s
aunt enrolled Leon in Valley High School for the 2005-2006
school year as a junior. During that year, Leon worked
afternoons and weekends at a swap meet to earn money to pay
for her food and rent.
       During her junior year, Leon enrolled in Jaimes’s geometry
class. Jaimes’s relationship with Leon was no different than his
relationships with the other 40 students in the geometry class.
Leon turned 18 years old in January 2006. Leon was Jaimes’s
student until June 2006, when the school year ended.
           2. Jaimes and Leon Become Romantically Involved
      In summer 2006 between her junior and senior years, Leon
continued to work at the swap meet. In July 2006, Jaimes
encountered Leon while she was working at the swap meet.
During this time, Jaimes was separated from Brenda. A week or
two weeks later, Jaimes returned to the swap meet and asked
Leon if she wanted to get something to eat. Leon agreed, and
they ate lunch at the swap meet’s food court. Leon told Jaimes
that she was 18 years old and asked him his age. Jaimes told her
and also said that he was separated from his wife After two
months of dating, their relationship became intimate and sexual.
Leon introduced Jaimes to her grandmother and aunt. Although
Jaimes considered it “risky,” Jaimes and Leon had unprotected
sex. Jaimes told Leon that he could get in trouble “if their




                                3
relationship was discovered.” After Leon fell in love with Jaimes,
Leon told Jaimes that she wanted to get married.2
      On August 31, 2006, Leon transferred from Valley High
School to Saddleback High School, also within the Santa Ana
District. Leon testified that she transferred based on
“convenience.” To travel from her home to Valley High School,
Leon took three buses, while attending Saddleback only required
her to take one bus from home to school. During her senior year,
Leon worked at the swap meet full time on weekends and after
school on school days. Leon and Jaimes continued to see each
other during the school year.
            3. Jaimes and Leon Separate After Leon Becomes
               Pregnant
       In October 2006, after learning she was pregnant, Leon
informed Jaimes. The relationship between Leon and Jaimes
ended some time during Leon’s senior year, before their child was
born. After they separated, Leon “no longer wanted to continue
the communication” with Jaimes. Jaimes would sometimes
“bother” Leon at work.
       Leon stopped working “a month or a month and a half”
before she gave birth. Leon gave birth to her son in June 2007,
shortly after she graduated from high school. In 2007, after Leon
filed a child support claim against Jaimes, Leon obtained an
order garnishing his wages in the amount of approximately $700
per month. Leon testified that “it was better just to have that
money transferred instead of [her] having to be calling [Jaimes].”



2    During the summer of 2006, Jaimes taught at Valley High
School.



                                4
In 2007, Jaimes and Brenda reconciled, and they had a third
child together. Jaimes continued to teach at Valley High School.
           4. Jaimes Resigns, Separates Again from Brenda,
              and Marries Leon
       On July 22, 2009, a “concerned citizen” sent the Santa Ana
District a letter titled “HS TEACHER CHASING HS GIRL
STUDENTS.” The letter alleged that Jaimes had a sexual
relationship with Leon and that Leon had his child. The letter
asked: “What kind of example is he teaching to his students?
How many other girls are getting good grades for sex exchange?
Investigate and stop him.”
       On July 29, 2009, the Santa Ana District Executive
Director confronted Jaimes. After meeting with an attorney, on
July 31, 2009 Jaimes submitted his resignation. When Jaimes
told Leon that he had resigned from his teaching position, Jaimes
asked if Leon had sent the anonymous letter. Leon told Jaimes
that she did not send the letter. Jaimes blamed Leon for having
to resign from his teaching position. Jaimes told Leon “that
because of what had happened, his job was taken from him.”
After his resignation, Jaimes taught school in Georgia for a year
and a half. After he returned to California, Jaimes taught in
other school districts.
       Jaimes lived with Brenda until 2011, and again beginning
in May 2012. In approximately 2014 Jaimes and Leon became
romantically involved again. In November 2014, Jaimes and
Brenda divorced. Jaimes and Leon married in March 2015. As of
November 2016, Jaimes and Leon lived together with their nine-
year-old son.




                                5
        B.   Commission Proceedings
             1. The Commission Has Jurisdiction Over Teaching
                Credentials
      The Commission establishes the professional standards
for obtaining teaching credentials in California. (Ed. Code,
§ 44225.)3 The Commission reviews and revises the code of ethics
for teaching professionals. (§ 44225, subd. (c).) The Commission
also has the responsibility to take adverse action as to any
credential; the Commission may “privately admonish” or
“publicly reprove” the credential holder, or “revoke” or “suspend”
a credential for “immoral or unprofessional conduct” or “for
evident unfitness for service.” (§ 44421.) The Commission
appoints a seven-member committee (Committee) to investigate
allegations of misconduct against those who hold a teaching
credential. (§§ 44240; 44242.5, subd. (e).) If the Committee
receives information about a credential holder, the Committee
may conduct a preliminary review. At the conclusion of this
review, the Committee may either end the review or instruct staff
to set the matter for an initial review. (Cal. Code Regs., tit. 5,
§ 80308.) The initial review commences when a credential holder
is notified that his fitness to hold a credential is under review.
(§ 44242.5, subd. (c); Cal.Code Regs., tit. 5, § 80307.1.) No later
than six months after the initial review commences, a formal
review is held. (§ 44244 subd. (b).) At the formal review, the
Committee determines either that no adverse action should be
taken or that the allegations are sufficient to cause the credential
holder to be subject to adverse action. (Ibid.)


3       All undesignated statutory references are to the Education
Code.



                                  6
       The Committee makes a probable cause determination at
the formal review. If there is no probable cause, the investigation
is terminated. (§ 44242.5, subd. (c)(3)(A).) The Committee
reports to the Commission its findings as to probable cause and
its recommendation as to the appropriate adverse action.
(§ Id., subd. (e)(1).) The Committee must send its
recommendation to the credential holder within 14 days.
(§ 44244, subd. (d).) If there is probable cause, the credential
holder may request an adjudicatory hearing pursuant to the
provisions of the Administrative Procedure Act. (§ Id., subd.
(c)(3)(B).) The Commission may adopt the recommendation of the
Committee without further proceedings if the credential holder
fails to request an administrative hearing. (§ 44244.1, subd.
(a)(1).)
       If the credential holder gives notice of intent to request an
administrative hearing in response to the Committee’s probable
cause recommendation, the Commission files “an accusation or
statement of issues” to “initiate an adjudicatory hearing.”
(§ 44242.5, subd. (c)(3)(B).) The administrative adjudication as to
the credential is subject to the rules and procedures of the
Administrative Procedure Act. (Gov. Code, § 11501, subd.
(b)(58).)
            2. The Commission Files an Accusation
    In November 2012, the Santa Ana District informed the
Commission that Jaimes had resigned from his teaching position
while under investigation.4 In August 2013, the Commission



4     The Commission’s regulations required the Santa Ana
District to report Jaimes’s resignation to the Commission within



                                 7
sent a letter to Jaimes informing him that the Commission was
conducting an initial review of his fitness to “hold a credential”
based on his alleged “inappropriate relationship with a former
female student . . . .”
       On December 30, 2013, the Committee notified Jaimes that
it “found probable cause to recommend revocation” of his teaching
credential. After Jaimes requested an administrative hearing,
the Commission filed an accusation against Jaimes on
February 3, 2015. The accusation stated: “During the 2005-2006
school year [Leon] was enrolled in [Jaimes’s] Geometry class at
Santa Ana Valley High School. During the 2006-2007 school
year, [Leon] transferred to Saddleback High School. From 2006
to 2007, [Jaimes] had ongoing sexual relations with [Leon]. As a
result of her sexual relationship with Jaimes, [Leon] was
impregnated and had a child . . . on or about June [ ], 2007.
[Jaimes] paid [Leon] approximately $700.00 monthly in child
support of [the child].” On July 13, 2015, Jaimes served a notice
of defense to the charges in the accusation.
            3. The Administrative Hearing
               a. The Commission’s witnesses
       In November 2016, an administrative law judge held
hearings regarding the accusation. Mark McKinney, the Santa
Ana District Associate Superintendent of Human Resources,
testified that there is a trust that school districts build and
maintain in their communities. McKinney testified: “There’s a
trust that school districts, Santa Ana included, has to build and
maintain in the community. Parents send their kids to school to


30 days after the final employment action. (Cal. Code Regs.,
tit. 5, § 80303, subd. (a).)



                                8
be educated, to be treated well. Teachers are and school sites act
as a parent when those kids are there.” McKinney testified that
a romantic relationship between a teacher and student has
significant adverse impacts in the school community. McKinney
explained: “When there is a romantic relationship between a
teacher and a student, it certainly clouds the mind of the student.
There’s an ethical line that cannot be crossed between teacher
and student. When that line is crossed, that creates confusion for
the student . . . which can potentially impact their academic as
well as their social aspect and those kinds of things. For the
teacher to cross that line, that’s a significant impact, not only for
themselves, but for their profession or any other teacher that
might be on site. There is a standard of that relationship
between the student and a teacher.” In explaining the adverse
impact on the educational community, McKinney added: “When
[a teacher] develop[s] that personal relationship with a student,
in this case a romantic relationship that is clearly an
inappropriate relationship and that creates an impact [on the]
trust and value that the parent has with that teacher[,] with that
school site and eventually the District.”
       McKinney further testified that the adverse impacts
become even more complicated and difficult when the
relationship between the teacher and the student is sexual and a
pregnancy results. When the teacher is married, there is an
adverse impact on the school community’s perception of the
teacher’s moral character. McKinney testified that the ethical
problem is not diminished if the teacher is separated from his or
her spouse. According to McKinney, it also makes no difference
whether the student and teacher are in the same school or the
student is 18 years old.




                                  9
         Chad Hammit, the Santa Ana District Executive Director
of Human Resources, testified that many students view their
teachers as role models. Hammit explained: “Students are
definitely impacted by their teacher’s conduct. And students look
up to and admire their teachers and look to them really as
models. And many of the students make choices, career choices,
et cetera, based upon what they see their teachers do and how
they interact with their teachers. So the role of a teacher and
teacher’s conduct is very important to a student.” According to
Hammit, teachers are held to an “ethical standard.” He testified:
“That ethical standard would be the expectations that they would
stand up to or represent themselves in a way that would be a
model for the students and present to the students what the
student should strive to be as they mature and as they grow and
as they continue to reach adulthood.”
         Hammit further testified that the Santa Ana District
expected teachers to respect the line between being professional
and becoming too personal with a student. Hammit testified that
a teacher dating a student crosses that line. Hammit added that
the line is crossed “[e]ven if it didn’t go to that level, just being a
student’s friend and not being their teacher and the model for
them.” In explaining that neither a consensual relationship nor a
student’s age changes this problem, Hammit testified: “Because
it still is the breaking of that important confidential relationship
. . . of student to teacher, and the importance of that teacher
being a model for the community and for the students of upright
and . . . moral living.” In concluding that a romantic relationship
between a teacher and a student “degrades” the teaching
profession, Hammit added: “If you have ever worked at a school,
you know the network of conversations that go on in the teacher’s




                                  10
lounge or in the parking lot and across the school. An incident
like that would spread like wild fire, and it would definitely
impact the entire teaching staff of not just that school but the
District.”
       Stephanie Sachs testified she worked as a counselor at
Saddleback High School. Sachs explained the adverse impacts
that a visibly pregnant student in high school confronts. She
testified that other students might feel uncomfortable around the
pregnant student and might view that student as “easy to have
sex with.” Sachs also testified, “Some students might feel like it’s
okay to be pregnant if the student is [pregnant].” Sachs further
testified the impact on other students is aggravated if the
students learn that the father of the child was a married teacher.
According to Sachs, the fact that the teacher was separated from
his spouse at the time he impregnated the student would not
diminish the impact on other students. Sachs testified that
beginning in May 2007 Leon took part in Teen Parent
Independent Study, a program for pregnant students in which
they do not attend school but study on their own.5
      Laura Brodie, a clinical and forensic psychologist, testified
as an expert witness for the Commission. Brodie testified that
there is a “power differential” between a student and a teacher.
Brodie explained: “It means that as a teacher, you’re coming
across as an authority figure, much like a parent. . . . So a
student can be impacted by the power that person has being a
teacher. As an older individual, many young females are
enamored with an older man and an older man likes the


5    Leon denied that she was in independent study while at
Saddleback High School.



                                11
attention that he gets from a young female.” Brodie concluded
that Jaimes had the power in the relationship with Leon based
on “[h]is age and his job.” According to Brodie, Jaimes engaged
in “professional misconduct” because he engaged in a romantic
relationship with a student. Brodie explained: “[I]t is similar . . .
to a therapist-client relationship, that once you’re established
that there’s a power differential, it can be very violating to
change that into something else.” When asked whether Jaimes
had the potential for repeating his misconduct, Brodie opined
that “past behavior predicts future behavior.” She testified that
in trying to predict the future, we “have that data point and that
data point has to be given some weight.”
            b. Jaimes’s witnesses
         Jaimes testified that he believed that he had the right to
date Leon because “she was an independent adult . . . . She was
18 living on her own basically.” Jaimes also testified that he
never received notice of a policy that he could not date an adult
student who was attending another school. When asked if it was
his understanding that as long as a “student was 18, a teacher
can have a romantic relationship with a student,” Jaimes replied:
“Well, now in 2016, no. You know, after listening to the
administrators from Santa Ana Unified School District [testify],
you know, [his] employer back in 2009, and [he] didn’t know of it,
that that was the case in 2006, but now [he knows].”
         When asked if he regretted his conduct with Leon, Jaimes
responded yes and no. Jaimes testified: “Well, this romantic
relationship brought [him] and [his] family hardships, financial
instability all this time, problems. [He] never realized how costly
it is, . . . with all the stress. And on the other hand, [he has] a
family, . . . a lovely wife, and . . . she is the love of [his] life.”



                                 12
When asked if he had regrets other than the effect on his family
and his finances, Jaimes testified: “If [he] knew it was going to
be this stressful . . . if [he] knew this was going to bring, . . . all
these consequences, [he] wouldn’t have done it in the first place.”
Jaimes testified that, other than his relationship with Leon, he
had never been accused of any kind of improper conduct with a
student.
       Brenda testified that Jaimes had “good moral character”
and that Jaimes has been a “good father” to their children.
Brenda also submitted a letter to the Commission in which she
stated: “[Jaimes] is a good teacher and in my opinion a good role
model for many kids. . . . He made a mistake, he has learned from
it and [she was] 100% sure that he has not and would not do that
again. Everyone deserves a second chance, a second chance to
learn from something negative, put it behind and get a new start.
[Jaimes] is not a threat to any child and if he is allowed to
continue teaching he would continue to be a great teacher and be
able to make a difference in many kids’ lives.”
       Al Ortega, a math teacher at Valley High School, also
submitted a letter in support of Jaimes to the Commission.
Ortega stated: “Mr. Jaimes [was] dedicated, respectful,
knowledgeable and committed to the students, staff and
community of [V]alley High School. [¶] . . . [¶] For seven years
Mr. Jaimes served the Santa Ana Unified School District, the
students and families of Valley’s High School with distinction,
and was widely respected by administrators, his fellow teachers,
his students and parents. . . . [¶] He is a good teacher and a good
role model. . . . [I]f allowed to continue teaching he would make a
difference in many of our kids’ lives. . . . Mr. Jaimes would not do




                                  13
anything that would make the [C]ommission regret allowing him
to keep his credential.”
      C.    The Commission Revokes Jaimes’s Credential
      In December 2016, the administrative law judge issued a
proposed decision in which the judge recommended dismissing
the accusation because the allegations were not timely presented
to the Committee under section 44247.7, subdivision (a). In a
meeting in February 2017, the Commission rejected the
administrative judge’s proposed decision. The Commission
reviewed the hearing transcripts and related documents and
issued a decision and order dated June 23, 2017. In its decision,
the Commission concluded that clear and convincing evidence
“overwhelmingly established” Jaimes “engaged in immoral and
unprofessional conduct,” “committed acts involving moral
turpitude,” and “demonstrated evident unfitness to teach.” As a
penalty, the Commission revoked Jaimes’s teaching credential.
      In its 15-page decision and order, after the Commission
found “cause exist[ed] under section 44421 to impose an adverse
action against [Jaimes’s teaching credential] on grounds of
unprofessional conduct, immoral conduct, conduct constituting
moral turpitude, and evident unfitness for service,” the
Commission applied the factors set forth in Morrison v. State
Board of Education (1969) 1 Cal.3d 214 (Morrison) to determine
whether “an adverse action should be imposed.”6 The

6     The Commission incorporated the Morrison factors into its
regulations. The regulation provides: “(1) The likelihood that the
conduct may have adversely affected students, fellow teachers, or
the educational community, and the degree of such adversity
anticipated; [¶] (2) The proximity or remoteness in time of the
conduct; [¶] (3) The type of credential held or applied for by the



                               14
Commission found that “the [Santa Ana District] witnesses
[McKinney, Hammit, and Sachs] and the Commission’s expert
witness, Dr. Laura Brodie, all testified that there is a likelihood
that [Jaimes’s] conduct adversely affected students, fellow
teachers, or the educational community. . . . [T]he adverse impact
is not limited to the 2005-2006 and 2006-2007 school years. The
sexual relationship had an inherent adverse impact on [Leon]
because she had to finish her high school education while
pregnant with [Jaimes’s] child. [Jaimes] not only harmed [Leon],
but knowledge of [Jaimes’s] relationship with a student would
influence the way the other students view [Jaimes] in his role as
their teacher as well as the school environment in general.”
       The Commission further found: “The risk, fear, or
suspicion of a sexual relationship between a teacher and a
student in an educational environment is extremely detrimental
to all parties involved in the educational system, and is entirely
contrary to the growth and educational experience [Jaimes] was
credentialed to provide. Moreover, [Jaimes’s] abuse of his trusted
position as a teacher fosters a lack of trust in him as a teacher
such conduct adversely impacts fellow teachers, students, and the
educational community as a whole.”



person involved; [¶] (4) The extenuating or aggravating
circumstances surrounding the conduct; [¶] (5) The
praiseworthiness or blameworthiness of the motives resulting in
the conduct; [¶] (6) The likelihood of the recurrence of the
questioned conduct; [¶] (7) The extent to which disciplinary
action may inflict an adverse impact or chilling effect upon the
constitutional rights of the person involved, or other certified
persons; [¶] (8) The publicity or notoriety given to the conduct.”
(Cal. Code Regs., tit. 5, § 80302, subd. (a).)



                                15
       Regarding when the misconduct occurred, although the
events occurred in 2006 and 2007, the Commission found: “[T]he
nature of the conduct is such that the length of time that has
passed does not negate the deep connection between the
misconduct and respondent’s role as a teacher. The testimony of
the [Santa Ana District] witnesses and Dr. Brodie supports the
Commission’s position that the passage of time does not negate
the adverse impact of [Jaimes’s] misconduct. . . . It is also
asserted that the misconduct is ongoing in that those who learn
of the nature of [Jaimes’s] relationship with [Leon] will continue
to be negatively impacted. Finally, given the very serious nature
of this misconduct, the passage of time is of little import.”
       Regarding the type of credential held, the Commission
found, “This credential exposes [Jaimes] to a young, highly
suggestible audience that is vulnerable to [Jaimes’s] advances.
His teaching credential provides [Jaimes] with the ability to exert
influence over and act as a role model for teenage students at the
cusp of maturity. Placing [Jaimes] in a position of authority over
suggestible teenage girls puts this population at risk for the same
sort of misconduct of which [Leon] was a victim. More
importantly, sexual conduct with a student is unacceptable for
any teacher, regardless of the credential held.” Regarding
aggravating or mitigating factors, the Commission stated: “In
aggravation, [Jaimes] was still legally married to [Brenda] and
had two children with her when he entered into a sexual
relationship with [Leon].” In mitigation, the Commission stated,
“[Jaimes] did eventually marry [Leon]. However, it appears that
they were married approximately five weeks after [Jaimes]
received the Accusation in this case, which appears to indicate
that the marriage was entered into to aid [Jaimes’s] case.” The




                                16
Commission found Jaimes’s conduct “blameworthy” because he
was “a married man who began a sexual relationship with a
student that resulted in her pregnancy.”
       As to the likelihood of recurrence, the Commission found:
“The likelihood of recurrence exists because [Jaimes] during his
testimony continued to deny that his sexual relationship with
[Leon], while he was a teacher and she was a student was
inappropriate. [Jaimes] testified that he believed it was okay to
date [Leon] because she was an adult. [Jaimes] further testified
that he regrets his sexual relationship because ‘it’s not worth it,’
not because it is inherently wrong for a teacher to have such a
relationship with student. [Jaimes] also failed to acknowledge
the likely adverse impact such a relationship has on the
educational community. His failure to gain insight or
acknowledge responsibility for his action shows lack of remorse or
rehabilitation and increases the likelihood of recurrence. Given
the nature of the misconduct in question here, any possibility of
recurrence is unacceptable.” Finally, the Commission found that
there was no adverse impact on Jaimes’s constitutional rights
and that there was no evidence of publicity. The Commission
explained: “[T]here is no constitutional right at issue when a
teacher has a sexual relationship with a student while he is
married.”
       The Commission concluded that it “has a duty to exercise
its independent judgment in this matter and finds [Jaimes’s]
misconduct to [be] unprofessional and immoral.” The
Commission continued: “The evidence at hearing showed that (1)
[Leon] was enrolled in [Jaimes’s] geometry class at Valley High
School during the 2005-2006 school year; (2) during the summer
of 2006, [Jaimes] approached [Leon] while she was working at the




                                17
swap meet/mall and initiated a sexual relationship with [Leon];
(3) [Jaimes’s] sexual relationship with [Leon] continued while
[Leon] was a [Santa Ana District] student and [Jaimes] was a
[Santa Ana District] teacher during the 2006-2007 school year;
(4) as a result of [Jaimes’s] sexual relationship with [Leon],
[Leon] was impregnated and had [Jaimes’s] child . . . on or about
June [ ], 2007; and (5) [Jaimes] was married to [Brenda]” from
January 1998 to 2014.
      D.    Proceeding in the Trial Court
       On July 13, 2017, seeking to set aside the Commission’s
decision and order, Jaimes filed a verified petition for writ of
mandate in the Superior Court pursuant to Code of Civil
Procedure section 1094.5. Jaimes argued that the Commission
committed a prejudicial abuse of discretion. According to Jaimes,
the Commission lacked jurisdiction because it failed to timely
assert the allegations against Jaimes and that the Commission’s
decision and findings were not supported by the weight of the
evidence. Jaimes also argued that the Commission’s decision
violated his “right to associate with and marry an adult under the
United States and California constitutions.” On July 21, 2017,
the trial court granted Jaimes’s ex parte application and stayed
the Commission’s decision and order to revoke Jaimes’s teaching
credential.
       In its order dated May 17, 2018, the trial court recognized:
“[T]he court may not overturn a penalty unless there has been a
manifest abuse of discretion . . . and cannot substitute its
discretion for that of the agency on the policy involved or the
degree of punishment.” Therefore, the trial court stated that it
must “accept the importance of the ethical policy against teacher-
student romantic relationships as articulated by [the Santa Ana



                                18
District’s] witnesses, and willingly does so.” The trial court
found: “[Jaimes] knowingly violated that policy and deserves
sanction. But this is not a case where a school district fired a
teacher for an ethical breach. The Commission has revoked
[Jaimes’s] credential to teach at all, thereby denying him his
livelihood. Revocation might have been supportable in 2007, but
at this late date it is a manifest abuse of discretion.” In granting
the writ of mandate, the trial court ruled: “A writ shall issue
directing the Commission to set aside its decision to revoke
[Jaimes’s] credential and impose some lesser penalty that lies
within its discretion.”
        In reaching its decision that the Commission abused its
discretion in revoking Jaimes’s credential, the trial court
evaluated the evidence in light of the Morrison factors and
determined whether each factor “weigh[ed] in favor of discipline.”
The trial court agreed with the Commission’s evaluation of
certain factors and disagreed with the Commission’s conclusions
as to other factors. For example, in discounting the Commission’s
conclusion that “the passage of time does not negate the deep
connection between the misconduct and [Jaimes’s] role as a
teacher,” the trial court stated: “The Commission’s conclusion
has some weight, but the fact remains that an eight year period
elapsed between the misconduct and the [a]ccusation filed on
February 3, 2015 and almost a decade before the November 2016
hearing. [Jaimes’s] son from his relationship with Leon was 9
years old at the time of the hearing. This delay lies at the feet of
[the Santa Ana District] and cannot be brushed off as being of
little import. It is likely that no teacher or student at Valley
High School or Saddleback High School remembers Leon, and
probable that few, if any, remembers Jaimes. [¶] The




                                19
remoteness factor significantly undermines the level of
discipline.”
       The trial court “agree[d] [that] the unprotected sex and
pregnancy is an aggravating factor. There is an additional
aggravating factor that [Jaimes] was aware of the policy against
teacher-student romantic relationships. He told Leon that they
could get in trouble if their relationship was discovered.”
However, the trial court found “other mitigating factors.”
According to the trial court, “First and foremost, Leon was 18
years old at the time the relationship began and was a consenting
adult. Jaimes committed no crime; he is guilty only of unethical
and unprofessional conduct.”
       The trial court further explained its reasoning: “[Jaimes] is
guilty of ethical misconduct in entering into a romantic
relationship with a student. The student was an adult and at
another high school. His ethical misconduct was aggravated by
the fact that he impregnated her and left her to birth and raise
her child. This misconduct may have warranted credential
revocation had the Commission acted anytime near the events in
2006-07. Due to [the Santa Ana District’s] failure, the
Commission did not act for another eight years. In the interim,
[Jaimes] had worked in high schools both in Georgia and
California without incident and married Leon. These facts
count.”
       The Commission timely appealed.
                          DISCUSSION
      A.    Contentions
      The Commission argues that its “exercise of discretion is
subject to de novo review, and this court should vacate the
judgment because the Commission acted within its discretion



                                20
when it decided to revoke the teaching credential.” The
Commission further argues that the “superior court erroneously
imposed its values about the seriousness of Mr. Jaimes’[s] sexual
conduct” because “administrative agencies have broad discretion
. . . in determining the appropriate penalty to be imposed.”
Jaimes, on the other hand, argues, “[I]n ruling that the
Commission’s decision to revoke Mr. Jaimes’[s] credentials was
an abuse of discretion, the Superior Court made findings of fact
including when the Court applied the Morrison Standards. These
findings must be accepted on appeal because they are supported
by substantial evidence.” Jaimes further argues, “What is before
this honorable court is whether there is substantial evidence to
uphold the Superior Court’s Judgment.”
      B.    The Commission’s Decision To Revoke Jaimes’s
            Credential Was Not a Manifest Abuse of Discretion
            1. Standard of Review
       ‘“[I]n a mandamus proceeding to review an administrative
order, the determination of the penalty by the administrative
body will not be disturbed unless there has been an abuse of its
discretion.’” (Skelly v. State Personnel Bd. (1975)15 Cal.3d 194,
217; accord, Deegan v. City of Mountain View (1999) 72
Cal.App.4th 37, 46; West Valley-Mission Community College Dist.
v. Concepcion (1993) 16 Cal.App.4th 1766, 1778-1779.) In
reviewing an issue regarding the propriety of administrative
discipline imposed, the appellate court employs the same “abuse
of discretion” standard as the trial court. (County of Los Angeles
v. Civil Service Com. of County of Los Angeles, (2019) 40
Cal.App.5th 871, 878; Hanna v. Dental Bd. Of California (2012)
212 Cal.App.4th 759, 764 [an appellate court will not disturb an
administrative agency’s exercise of discretion regarding whether



                                21
a proper discipline was imposed absent a showing of a manifest
abuse of discretion]; Landau v. Superior Court (1998) 81
Cal.App.4th 191, 217 [“[i]n reviewing the severity of the
discipline imposed, we look to the correctness of the agency’s
decision rather than that of the trial court”]; Code Civ. Proc.,
§ 1094.5, subd. (b).)
       ““‘Neither an appellate court nor a trial court is free to
substitute its discretion for that of the administrative agency
concerning the degree of punishment imposed. [Citation]” [¶] “In
reviewing the exercise of this discretion we bear in mind the
principle ‘courts should let administrative boards and officers
work out their problems with as little judicial interference as
possible. . . . Such boards are vested with a high discretion and its
abuse must appear very clearly before the courts will interfere.’’”
[Citation.] ‘The policy consideration underlying such allocation of
authority is the expertise of the administrative agency in
determining penalty questions.’” (Cassidy v. California Bd. of
Accountancy (2013) 220 Cal.App.4th 620, 633, italics omitted.)
“‘Only in an exceptional case will an abuse of discretion be shown
because reasonable minds cannot differ on the appropriate
penalty.” (Crawford v. Commission on Professional Competence
of the Jurupa Unified School District (2020) 53 Cal.App.5th 327,
344 (Crawford); accord, County of Los Angeles v. Civil Service
Com. of County of Los Angeles, supra, 40 Cal.App.5th at p. 877.)
“‘The fact that reasonable minds may differ as to the propriety of
the penalty imposed fortifies the conclusion that the
administrative body acted within the area of its discretion.’”
(Cate v. California State Personnel Board (2012) 204 Cal.App.4th
270, 284; see also Pegues v. Civil Service Com. (1998) 67
Cal.App.4th 95, 107 [trial court errs when it second-guesses an




                                 22
agency’s decision that discharge was warranted]; Szmaciarz v.
State Personnel Bd. (1978) 79 Cal.App.3d 904, 921 [even where
the court believes the penalty is too harsh, it cannot interfere
with an agency’s imposition of a penalty].)
        In Crawford, supra, 53 Cal.App.5th 327, a guidance
counselor at a high school posted derogatory comments on social
media criticizing students who protested President Trump’s
immigration policies. (Id. at pp. 331-332.) After the counselor’s
social media post “went viral,” there was a public outcry against
the guidance counselor and several teachers, resulting in
national media attention and a further student protest. (Id. at
p. 331.) The school district also received numerous complaints
about the counselor’s comments. (Ibid.) Pursuant to the
applicable statute, the school district dismissed the counselor on
grounds that her conduct was “immoral,” and “showed that she
was ‘evidently unfit for service.’” (Ibid.) After the counselor
appealed her dismissal, the school district’s commission on
professional competence found that the counselor’s comments
“‘negatively impacted students, the school, the district and the
community.’” The commission concluded that the counselor’s
“conduct qualified as immoral conduct, rendered her ‘evidently
unfit to serve,’ and justified her dismissal.” (Id. at p. 335.) The
trial court denied the counselor’s petition for writ of mandate.
(Id. at p. 337.)
        In rejecting the counselor’s argument that her dismissal
was “excessive” punishment, the court held: “Given the public
outcry and the loss of confidence in her abilities as a counselor
among [the high school’s] students, parents, and administrators,
it is “evident that [the counselor’s] conduct was ‘detrimental to
the mission and functions of [her] employer.’” (Crawford, supra,




                                 23
53 Cal.App.5th at p. 345.) The court continued, ““While
reasonable minds may differ as to whether [the counselor’s]
conduct, even viewed in its entirety, was sufficiently egregious to
warrant the harsh treatment of dismissal versus progressive
discipline,” the [commission] reasonably concluded that her
dismissal was appropriate under the circumstances.” (Ibid.) The
court held that the commission did not abuse its discretion “in
concluding her dismissal was appropriate.” (Ibid.)
       In West Valley-Mission Community College Dist. v.
Concepcion, supra, 16 Cal.App.4th 1766, a teacher at a
community college was arrested and charged with selling cocaine.
Although the teacher was acquitted in a criminal trial, the
community college commenced a disciplinary administrative
proceeding to discharge the teacher. In that proceeding, the
administrative law judge found the teacher had committed
“immoral conduct” under the applicable Education Code provision
and imposed a one-year suspension without pay penalty. (Id. at
p. 1770.) In granting the community college’s petition for writ,
the trial court ruled the teacher’s “knowing participation in the
sale of a large amount of cocaine was immoral conduct showing
unfitness to teach per se.” The trial court ordered the teacher
dismissed without back pay. (Id. at p. 1775.)
       After the court of appeal held that the trial court’s findings
were sufficient to support its conclusion of unfitness to teach, in
addressing the penalty, the court pointed out that it “uses the
same standard as the superior court, reviewing the
[administrative law judge’s] penalty for manifest abuse of
discretion.” The court held the administrative law judge “abused
his discretion in selecting the penalty of one year’s suspension.”
(West Valley-Mission Community College Dist. v. Concepcion,




                                 24
supra, 16 Cal.App.4th at p. 1779.) The court held that the “idea
of a cocaine-dealing community college instructor communicating
moral standards to students” was “repugnant.” The court
explained: “Reasonable minds cannot differ that entrusting
impressionable young minds to a teacher who facilitated the sale
of a kilo of cocaine would be dangerous. Reasonable minds
cannot differ on the propriety of discharge as a penalty for
engaging in this immoral conduct. Under the unique
circumstances of this case the superior court did not err in
determining the appropriate penalty.” (Ibid.)
            2. The Commission Did Not Abuse Its Discretion
      After the Commission found that cause existed “under
section 44421 to impose an adverse action” against Jaimes’s
teaching credential on grounds of “unprofessional conduct,
immoral conduct, conduct constituting moral turpitude, and
evident unfitness for service,”7 the Commission considered the
Morrison factors to determine the appropriate punishment. (Cal.
Code Regs., tit. 5, § 80302.)8 Based upon its weighing of the

7     The trial court likewise found that Jaimes engaged in
misconduct. Jaimes did not appeal the trial court’s findings as to
his misconduct. The only issue is whether the Commission
abused its discretion in revoking Jaimes’s teaching credential.
8     In Morrison, supra, 1 Cal.3d 214, the California Supreme
Court articulated factors relevant to a teacher’s unfitness to
teach. To establish a teacher is unfit to teach, the Supreme
Court in Morrison required a nexus between government
employment and alleged employee misconduct based on the
principle that “[n]o person can be denied government
employment because of factors unconnected with the
responsibilities of that employment.” (Id. at p. 234; see Watson v.
Superior Court (2009) 176 Cal.App.4th 1407, 1416 [“[t]he



                                25
evidence under Morrison factors, the Commission revoked
Jaimes’s teaching credential. In the Commission’s view, the
“very serious nature of [Jaimes’s] misconduct” warranted
credential revocation. While he was married to Brenda and had
two children, he began a romantic relationship with Leon, a
student who had just taken Jaimes’s math class. Jaimes knew
that he should not enter into a romantic relationship with Leon,
but he proceeded to have unprotected sex with her. After Leon
became pregnant, Jaimes and Leon separated and Leon obtained
a child support order against Jaimes. Although the credential
revocation penalty is harsh, these facts do not present the
exceptional case in which reasonable minds cannot differ. The
Commission’s decision to revoke Jaimes’s teaching credential was
within its discretion.
       At the administrative hearing, the Commission established
that school districts “build and maintain” trust within their
school communities and that teachers play a central and visible
role in creating that trust among students, parents, and the
educators. The ethical and moral manner in which a teacher
conducts himself or herself is important. Students view teachers,
such as Jaimes, as role models, and parents place their trust in


[Supreme Court in Morrison] concluded the State Board of
Education cannot abstractly characterize the conduct in the case
as ‘immoral,’ ‘unprofessional,’ or ‘involving moral turpitude’
within the meaning of [the teacher disciplinary statute] unless
that conduct indicates the [teacher] is unfit to teach”].) As stated,
the Commission has adopted the Morrison factors in its
regulations for determining “the relationship between the alleged
misconduct and the applicant’s or holder’s fitness, competence, or
ability to effectively perform the duties authorized by the
credential.” (Cal. Code Regs., tit.5, § 80302, subd. (a).)



                                 26
school districts and teachers to properly educate their children.
The teacher is also an authority figure, much like a parent. (See
Board of Trustees v. Stubblefield (1971) 16 Cal.App.3d 820, 824
[‘“[a] teacher . . . in the public school system is regarded by the
public and pupils in the light of an exemplar, whose words and
actions are likely to be followed by the [students] coming under
[his] care and protection’”].) Jaimes’s sexual relationship with
Leon crossed the ethical boundary between teacher and student.
The Commission reasonably concluded that Jaimes abused his
“trusted position as a teacher.” The Commission presented
evidence that Jaimes’s conduct degraded the teaching profession.
Jaimes’s conduct also adversely impacted Leon. She was
pregnant for much of her senior year in high school and gave
birth shortly after she graduated. She had to obtain a child
support order against Jaimes. The Commission established that
a sexual relationship between a teacher and a student was
“extremely detrimental to all parties involved in the educational
system. . . .” It is reasonable to infer that Jaimes should have
anticipated these consequences.
        The Commission further properly concluded that Jaimes’s
“failure to gain insight or acknowledge responsibility for his
action[s] show[ed] lack of remorse or rehabilitation and increases
the likelihood of recurrence.” Jaimes continued to deny that his
relationship with Leon was inappropriate. He believed that “it
was okay to date [Leon] because she was an adult.” Jaimes never
acknowledged “the likely adverse impact” of his sexual
relationship with Leon on the educational community. According
to Jaimes, the only negative impacts of his conduct were on his
finances and his family. The Commission also reasonably found
that Jaimes’s teaching credential exposed him “to a young, highly




                                27
suggestible audience” that would be “vulnerable” to his advances
and that sexual conduct with a student is “unacceptable for any
teacher, regardless of the credential held.” The Commission also
reasonably found that there was no “praiseworthiness” associated
with Jaimes’s conduct because Jaimes “was a married man who
began a sexual relationship with a student that resulted in her
pregnancy.”
       It was also proper for the Commission to conclude that “the
passage of time [was] of little import” because “the nature of the
conduct is such that the lengthy time that has passed does not
negate the deep connection between the misconduct and
[Jaimes’s] role as a teacher.” The Commission found that
Jaimes’s “misconduct is ongoing” because those who learn of
Jaimes’s sexual relationship with Leon “will continue to be
negatively impacted.” In the Commission’s view, the fact that
Jaimes has taught in the intervening years without incident did
not diminish the ethical boundary between a student and a
teacher that Jaimes crossed with Leon. As a mitigating factor,
the Commission took in account that Jaimes later married Leon.
       While reasonable minds may differ as to whether the
penalty of credential revocation was the appropriate sanction for
Jaimes’s misconduct, the Commission acted within its discretion
in revoking Jaimes’s teaching credential. (Crawford, supra, 53
Cal.App.5th at p. 345 [courts defer to agency’s expertise when
reviewing penalties because the issues ““‘often involves complex
facts and may require a sensitive evaluation of the nature and
seriousness of the misconduct and whether it warrants the grave
sanction of dismissal’””]; see also Ackerman v. State Personnel Bd.
(1983) 145 Cal.App.3d 395, 401 [“‘There are certain professions
which impose upon persons attracted to them, responsibilities




                                28
and limitations on freedom of action which do not exist in other
callings. Public officials such as judges, policemen, and school
teachers fall into such a category’”].)
       Although the trial court recognized that it could not
“substitute its discretion for that of the agency . . . on the degree
of punishment,” the trial court impermissibly reweighed the
evidence under the Morrison factors and rejected the
Commission’s conclusion about the penalty. Although the trial
court found that “[r]evocation might have been supportable in
2007,” it ruled “at this late date it is a manifest abuse of
discretion” to revoke Jaimes’s teaching credential and directed
the Commission to “impose some lesser penalty.” We agree with
the Commission that the trial court “cannot substitute its opinion
about the appropriate discipline in the place of the agency’s.”
Therefore, the trial court erred in finding an abuse of discretion.
(See Spanner v. Rancho Santiago Community College Dist. (2004)
119 Cal.App.4th 584, 591 [“[w]hen the superior court has
conducted its review and has concluded that the agency properly
found misconduct, the imposition of the appropriate penalty for
that misconduct is left to the sound discretion of the agency”].)
       Based on Pasadena Unified School District v. Commission
on Professional Competence (1977) 20 Cal.3d 309 (Pasadena
Unified) and Broney v. California Commission on Teacher
Credentialing (2010) 184 Cal.App.4th 462 (Broney), Jaimes
argues that we review the trial court’s judgment under a
substantial evidence standard. Jaimes is incorrect. The issue
here is review of the Commission’s penalty determination. As
stated, “Review of the penalty determination . . . traditionally
differs from the review of the evidence and factual findings. The
superior court upholds the penalty determination of the agency or




                                 29
arbitrator, unless there has been a manifest abuse of discretion.
[Citations.] The appellate court uses the same standard as the
superior court, reviewing the arbitrator’s penalty for manifest
abuse of discretion.” (West Valley-Mission Community College
Dist. v. Concepcion, supra, 16 Cal.App.4th at pp. 1778-1779.)
       The language in Pasadena Unified, supra, 20 Cal.3d 309
and Broney, supra, 184 Cal.App.4th 462 on which Jaimes relies
pertains to whether the teacher engaged in actionable
misconduct. For example, in Pasadena Unified, the agency found
that the school district violated its own procedures and therefore
“lacked cause” to dismiss the teacher. After the school district
filed a writ for petition of mandate, the trial court “reached the
same conclusion.” (Id. at p. 311.) Under these circumstances, the
California Supreme Court held that “[a]n appellate court must
sustain the superior court’s findings if substantial evidence
supports them.” (Id. at p. 314.) The only issue in Pasadena
Unified was whether the teacher had engaged in any misconduct.
Similarly, the court in Broney did not hold that the appellate
standard of review of an agency’s penalty determination is
whether substantial evidence supported the trial court’s
judgment. Here, the only issue under review is the penalty
Commission’s decision. There was no dispute that Jaimes
committed actionable misconduct.




                               30
                         DISPOSITION
      We reverse the trial court’s order granting the petition for
writ of mandate and the judgment. We direct the trial court to
enter a new order and judgment denying the petition for writ of
mandate. The Commission shall recover its costs on appeal.



                                     DILLON, J.



We concur:



      PERLUSS, P. J.



      FEUER, J.





      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                31